Citation Nr: 0028250	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  9-06 066	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an effective date prior to January 9, 1998, 
for the award of special monthly compensation based on the 
need for aid and attendance for the veteran's spouse.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active military service 
and retired in December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an effective date prior to 
January 9, 1998, for an award of special monthly compensation 
based on the need for aid and attendance for the veteran's 
spouse.  


FINDINGS OF FACT

The veteran's claim seeking special monthly compensation 
based on the need for aid and attendance for his spouse was 
received by the RO on January 9, 1998.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 9, 1998, 
for the award of special monthly compensation based on the 
need for aid and attendance for the veteran's spouse have not 
been met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.401(a)(3) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating action in June 1991, service connection was granted 
for coronary artery disease, effective from April 30, 1989.  
A thirty percent rating was assigned for this disability.  
Prior to this rating action, the veteran had not been rated 
at least 30 percent disabled for his service connected 
disabilities, in combination.  By letter dated in July 1991, 
the veteran was informed of the grant of service connection 
for coronary artery disease, evaluated at 30 percent 
disabling and also informed of the increase in the rating for 
hemorrhoids from noncompensable to 10 percent.  VA Form 21-
8764 (February 1990) accompanied this letter.  Therein, the 
veteran was notified as follows:  

"Veterans having a 30 % or more service-
connected condition may be entitled to 
additional compensation for a spouse, 
dependent parents, or unmarried children 
under 18 (or under 23 if attending an 
approved school) or when prior to age 18 
the child has become permanently 
incapable of self-support because of 
mental or physical defect.  The 
additional benefit for a spouse is 
payable in a higher amount upon receipt 
of evidence establishing that the spouse 
is a patient in a nursing home or so 
disabled as to require the aid and 
attendance of another person."  
[Emphasis added.]

A claim requesting that the veteran be considered for 
entitlement to special monthly compensation benefits based on 
the need for aid and attendance for his spouse was received 
by the RO on January 9, 1998.  

Included with the claim was a December 1997 letter from Paul 
Burney, M.D.  Dr. Burney noted that he had treated the 
veteran's spouse for the past six months, and that she had 
been treated at the outpatient psychiatry clinic of the 
Eisenhower Army Medical Center for the previous 18 months.  
He remarked that the veteran's spouse had been diagnosed with 
schizoaffective disorder which had disabled her for nearly 
her entire adult life.  She was required to take medications 
every day in order to maintain touch with reality and to 
avoid becoming suicidal.  Dr. Burney concluded that she was 
not able to live on her own and required daily support by her 
family and friends.  

In a March 1999 letter, the veteran's representative 
requested that the veteran's spouse be considered for 
entitlement to an aid and attendance allowance prior to 
January 9, 1998.  He noted that the veteran had carried a 30 
percent or more service-connected disability rating since 
April 1989.  

In a March 1999 letter, Thomas L. Gillespie, M.D., related 
that the veteran's spouse had been treated at the Eisenhower 
Army Medical Center Outpatient Psychiatry Clinic since 
October 1996.  In addition, she had been treated by other 
psychiatrists at Shaw Air Force Base for the past 35 years.  
Dr. Gillespie indicated that the veteran's spouse had been 
diagnosed with schizoaffective disorder which was treated 
with medication to relieve psychotic thoughts and depression.  
She was unable to adequately care for herself and required 
close care and supervision from her family.  The condition 
was considered permanent.  

II.  Analysis

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  

No other specific statutory provision under section 5110 of 
Title 38, United States Code, provides specific legal 
criteria for the award of special monthly compensation to the 
veteran's spouse based on the need for aid and attendance.  
The applicable regulation provides that for claims granted 
for these benefits, the effective date of such an award will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  There is one exception to the rule under 
this regulation; specifically, when an award of disability 
compensation based on an original claim or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, additional disability compensation payable to a 
veteran by reason of the veteran's spouse's need for aid and 
attendance shall also be awarded for any part of the award's 
retroactive period for which the spouse's entitlement to aid 
and attendance is established.  38 C.F.R. § 3.401(a)(3) 
(1999).  This exception, however, is not for application in 
this case as the veteran was already in receipt of his 
service-connected disability rating, and the claim which was 
used to award the special monthly compensation benefits was 
not an original or reopened claim for disability compensation 
benefits for the veteran, but rather a claim for an increased 
rating.  

Therefore, the question before the Board becomes on what 
specific date did the veteran file a claim for entitlement to 
special monthly compensation based on the need for aid and 
attendance for his spouse.  A review of the record reveals 
that on January 9, 1998, the RO received a letter from the 
veteran's representative requesting that the veteran be 
considered for entitlement to special monthly compensation 
benefits based on the need for aid and attendance for his 
spouse.  Included with the claim was a letter from Dr. 
Burney, who indicated that the veteran's spouse had a 
permanent psychiatric impairment and required care and 
supervision from her family.  Based on this evidence, the RO 
granted special monthly compensation based on the need for 
aid and attendance for the veteran's spouse, effective from 
January 9, 1998, the date the claim was received by the RO.  

Dr. Burney's letter, which was received with the veteran's 
claim for entitlement to special monthly compensation was the 
first written documentation submitted to VA which 
demonstrated the need for aid and attendance for his spouse.  
Hence, the general rule under section 5110(a) of the statute 
and section 3.401(a)(3) of the regulations mandates that the 
effective date is the later of either the date of claim or 
the date when entitlement arose.  In this case the later date 
is the date of claim, January 9, 1998.  

The Board is sympathetic to the veteran's and his 
representative's contentions that the veteran had been in 
receipt of a 30 percent disability rating since April 1989, 
and that his spouse had required care and supervision for 
most of her adult life.  However, the criteria are clear 
regarding the effective dates for the grant of the benefit in 
issue, and the Board is bound by the law and the regulations 
of the Department under title 38 of the United States Code.  
It is also noted that the veteran was notified of the 
existence of aid and attendance benefits in an attachment to 
an award letter dated in July 1991.  In any case, the General 
Counsel of the Department of Veteran's Affairs has held that 
failure to provide the notice required by 38 U.S.C.A. § 7722 
concerning potential eligibility to benefits may not, in 
general, provide a basis for awarding retroactive benefits in 
a manner inconsistent with express statutory requirements.  
VAOPGCPREC 17-95.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the Board finds that an effective date prior to 
January 9, 1998, for an award of special monthly compensation 
based on the need for aid and attendance for the veteran's 
spouse may not be granted.  


ORDER

An effective date prior to January 9, 1998, for an award of 
special monthly compensation based on the need for aid and 
attendance for the veteran's spouse is denied.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 

